Citation Nr: 0506796	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for metabolic 
bone disease and arthritis.

2.  Whether there was clear and unmistakable error (CUE) in a 
May 1985 RO decision which denied service connection for 
nephrotic syndrome.

3.  Entitlement to an effective date prior to November 15, 
1991 for the grant of service connection for nephrotic 
syndrome.

4.  Entitlement to an effective date prior to November 15, 
1991 for the grant of service connection for hypertensive 
cardiomyopathy with history of malignant hypertension.

5.  Entitlement to an effective date prior to February 26, 
1999 for the grant of service connection for gastric reflux 
disease.

6.  Entitlement to a higher rating for service-connected 
nephrotic syndrome, evaluated as 60 percent disabling since 
September 1, 1994.

7.  Entitlement to a higher rating for service-connected 
hypertension, currently evaluated as 10 percent disabling. 

8.  Entitlement to a higher (compensable) rating for service-
connected cataracts. 

9.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

10.  Entitlement to a temporary total hospital rating based 
on hospitalization at Wilson Memorial Hospital from September 
5, 1990 to September 14, 1990.

11.  Entitlement to special monthly compensation (SMC) based 
on a need for aid and attendance of another person or based 
on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to April 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Winston-Salem, North 
Carolina.  A hearing was held before an RO hearing officer in 
February 2004, and a videoconference hearing was held before 
the undersigned Veterans Law Judge in November 2004.  

In January 2005, the Board granted the veteran's motion to 
advance her case on the Board's docket.

The issue of secondary service connection for metabolic bone 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current service-connected disabilities are:  
nephrotic syndrome, status post renal transplant (rated 60 
percent), urinary incontinence with urinary frequency (rated 
60 percent), hypertensive cardiomyopathy with history of 
malignant hypertension (rated 30 percent), total abdominal 
hysterectomy (rated 30 percent), diabetes mellitus (rated 20 
percent), hypertension (rated 10 percent), gastric reflux 
disease due to steroid medication (rated 10 percent), 
residual scars from shunt placement (rated 0 percent), and 
early cataracts due to long-term use of prednisone with 
history of hypertensive retinopathy (rated 0 percent).  Her 
combined service-connected disability rating is 100 percent, 
and she is also in receipt of special monthly compensation 
based on loss of use of a creative organ.

2.  In an unappealed May 1985 decision, the RO denied service 
connection for nephrotic syndrome.  Based on the evidence of 
record and law as then in effect, the May 1985 RO decision 
was not undebatably erroneous in denying service connection 
for nephrotic syndrome.

3.  In an unappealed decisions dated December 1985 and 
January 1990, the RO denied service connection for nephrotic 
syndrome.  

4.  The veteran's application to reopen her claim for service 
connection for nephrotic syndrome was received by the RO on 
November 15, 1991.  The RO subsequently granted service 
connection for nephrotic syndrome, and correctly assigned the 
effective of November 15, 1991, the date if receipt of claim.

5.  The veteran's claim for service connection for 
hypertension was received by the RO on November 15, 2001.  
Subsequently, the RO granted service connection for 
hypertensive cardiomyopathy with history of malignant 
hypertension and correctly assigned an effective date of 
November 15, 1991, the date of receipt of claim.

6.  The veteran's claim for service connection for gastric 
reflux disease due to steroid medication was received by the 
RO on February 26, 1999.  Subsequently, the RO granted 
service connection for gastric reflux disease and correctly 
assigned an effective date of February 26, 1999, the date of 
receipt of claim.

7.  The veteran underwent a renal transplant on July 23, 
1992.

8.  Since September 1, 1994, the veteran's service-connected 
nephrotic syndrome, status post renal transplant, is no more 
than moderate, or no more than constant albuminuria with some 
edema; or, definite decrease in kidney function; or 
hypertension at least 40 percent disabling.

9.  The veteran's service-connected hypertension is 
manifested by no more than diastolic pressure of 
predominately 100 or more, or systolic pressure of 
predominately 160 or more.

10.  The veteran's service-connected cataracts are very early 
and minimal, and manifested by 20/25 vision in the right eye 
and 20/25 vision in the left eye.

11.  The veteran does not have loss of use of either lower 
extremity due to service-connected knee conditions, and 
neither knee is ankylosed.

12.  The veteran does not have blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands.

13.  The veteran was hospitalized in a private hospital from 
September 5, 1990 to September 14, 1990 for a total abdominal 
hysterectomy.  This disability was later service-connected.  
The veteran was not hospitalized in excess of 21 days for her 
service-connected total abdominal hysterectomy.

14.  The veteran's service-connected disabilities have not 
rendered the veteran unable to independently perform daily 
functions of self-care or to protect herself from the hazards 
and dangers incident to her daily environment.

15.  The veteran does not have a single disability ratable at 
100 percent is not substantially confined to her dwelling its 
immediate premises and is not institutionalized in a nursing 
home on account of physical or mental incapacity.

16.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.


CONCLUSIONS OF LAW

1.  The May 1985 RO decision, which denied service connection 
nephrotic syndrome was not clearly and unmistakably erroneous 
and is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2004). 

2.  The criteria for an effective date earlier than November 
15, 1991, for the grant of service connection for nephrotic 
syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

3.  The criteria for an effective date earlier than November 
15, 1991, for the grant of service connection for 
cardiomyopathy with malignant hypertension have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

4.  The criteria for an effective date earlier than February 
26, 1999 for the grant of service connection for gastric 
reflux disease have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

5.  The criteria for a rating in excess of 60 percent rating 
for nephrotic syndrome, status post kidney transplant, during 
the period since September 1, 1994, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Codes 7500, 7531 (1993); 38 C.F.R. § 4.115a, Diagnostic Code 
7531 (2004).

6.  The criteria for a rating in excess 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

7.  The criteria for the assignment of a rating in excess of 
0 percent for the service-connected cataracts have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a 
including Diagnostic Codes 6027, 6028 (2004).

8.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2004).

9. The criteria for a temporary total hospitalization rating 
for the period of September 5, 1990 through September 14, 
1990 have not been met.  38 C.F.R. § 4.29 (2004).

10.  The criteria for SMC based on a need for regular aid and 
attendance of another person, or based on housebound status, 
have not been met. 38 U.S.C.A. § 1114(l), (s) (West 2002); 38 
C.F.R. §§ 3.350(b), (i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claims.  The veteran was provided with a 
copy of multiple rating decisions, multiple statements of the 
case, and multiple supplemental statements of the case.  She 
was furnished VCAA letters in January 2001, June 2001, 
October 2001, February 2003, and December 2003. These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  The letters 
collectively informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal.  In this 
regard, the Board notes that the veteran failed to report for 
some of the scheduled VA examinations.  The Board points out 
that although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA.  The 
Board, however, finds that in this case the veteran has not 
been unfairly prejudiced by defective notice.  The veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the veteran's claims for higher original 
ratings for service-connected disabilities, the Board notes 
that in a recent precedential opinion, VA's General Counsel 
determined that if, in response to notice of its decision on 
a claim for which VA has already given the required notice 
under 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-2003.  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence 
additional VCAA notice is not required for these claims.

Finally, the Board notes that the notice and duty to assist 
provisions of the law are inapplicable to cases involving CUE 
in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  her contentions, including 
those raised at the February 2004 and November 2004 VA 
hearings; service medical and personnel records; VA 
outpatient and hospitalization records; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.

The veteran's current service-connected disabilities are:  
nephrotic syndrome, status post renal transplant (rated 60 
percent), urinary incontinence with urinary frequency (rated 
60 percent), hypertensive cardiomyopathy with history of 
malignant hypertension (rated 30 percent), total abdominal 
hysterectomy (rated 30 percent), diabetes mellitus (rated 20 
percent), hypertension (rated 10 percent), gastric reflux 
disease due to steroid medication (rated 10 percent), 
residual scars from shunt placement (rated 0 percent), and 
early cataracts due to long-term use of prednisone with 
history of hypertensive retinopathy (rated 0 percent).  Her 
combined service-connected disability rating is 100 percent, 
and she is also in receipt of special monthly compensation 
based on loss of use of a creative organ.

The veteran served on active duty in the Army National Guard 
from June 1984 to April 1985.  Service medical records 
reflect that she was treated for kidney disease.
A September 1984 Medical Evaluation Board and narrative 
summary from Walter Reed Army Medical Center (WRAMC) reflects 
that she was admitted in mid-July 1984.  She reported that 
she was in good health her whole life without a past history 
of hypertension or kidney disease.  In May 1984 a private 
physician told her that she had protein in her urine but that 
it was nothing to worry about and would probably go away.  
She began basic training and felt well until about the second 
week when she noticed the onset of urinary urgency and 
frequency with nocturia times 5-6, as well as lower abdominal 
pain.  Urinalysis revealed proteinuria.  She was transferred 
to WRAMC.  A renal biopsy showed pathology including marked 
interstitial fibrosis, round cell infiltration, and tubular 
atrophy.  This picture was felt to be consisted with focal 
and segmental glomerulosclerosis, etiology undetermined.  

However, the biopsy findings could be interpreted as 
consistent with some form of toxic nephropathy, although 
there was no evidence of toxin exposure.  It was felt that 
the veteran's renal function would deteriorate.  The 
diagnoses were focal and segmental glomerulosclerosis with 
segmental glomerulosclerosis, anterior nephrosclerosis and 
severe tubulointerstitial fibrosis, line of duty:  no, 
existed prior to service, and nephrotic syndrome secondary to 
the first diagnosis.  The veteran was found unfit for 
military duty, and was referred to the Physical Evaluation 
Board (PEB).  Records reflect that the veteran disputed this 
determination, and contended that her kidney disease began in 
service, during basic training, and was aggravated by 
service.

A January 1985 PEB report reflects that the veteran was found 
to be disabled due to nephrotic syndrome secondary to 
glomerulosclerosis, nephrosclerosis and severe 
tubulointerstitial fibrosis.  It was determined that this 
condition existed prior to service and was not aggravated by 
service.  It was recommended that the veteran be separated 
from service without entitlement to disability benefits.  One 
of the members of the PEB was Major Melton of the Medical 
Corps.

On April 10, 1985, the RO received the veteran's Application 
for Compensation or Pension at Separation from Service.  In 
the box entitled Nature of Sickness, Diseases or Injuries for 
which Claim is Made and Date Each Began, she wrote, "See 
Medical Board Proceedings."

In late April 1985, the RO received the veteran's Application 
for Compensation or Pension.  She claimed service connection 
for chronic kidney disease - nephrotic syndrome.

In a May 1985 rating decision, the RO denied service 
connection for nephrotic syndrome, on the basis that the 
disease existed prior to service and was not aggravated by 
service.  The veteran was notified of this decision in May 
1985.  She did not appeal this determination

Private medical records dated from June 1985 to September 
1985 from Dr. L. reflect treatment for idiopathic nephrotic 
syndrome secondary to focal glomerulosclerosis.

By a letter dated in October 1985, the veteran said she did 
not understand the reason for the denial of her claim.  She 
added that she was not requesting a statement of the case, 
but asked that additional medical evidence be obtained.

In a December 1985 rating decision, the RO denied service 
connection for nephrotic syndrome, on the basis that the 
disability existed prior to service and was not aggravated by 
service.  The veteran was notified of this decision in 
December 1985, and she did not appeal this determination.

Private medical records from Dr. L. dated from 1986 to 1989 
reflect treatment, including dialysis, for hypertensive renal 
insufficiency.

A discharge summary from Wilson Memorial Hospital reflects 
that the veteran was hospitalized in February 1988.  The 
discharge diagnoses were malignant hypertension, palpable 
edema, and focal sclerosing glomerulonephritis.

In October 1989, the veteran submitted a claim for service 
connection for chronic kidney disease.

Private medical records dated in September 1990 from Wilson 
Memorial Hospital reflect that the veteran underwent a total 
abdominal hysterectomy.  The surgery was performed due to 
menorrhagia and anemia requiring dilation and curettage and 
blood transfusions.  She was hospitalized from September 5, 
1990 to September 14, 1990.  

In a January 1990 rating decision, the RO denied service 
connection for kidney disease.  The veteran was notified of 
this decision in January 1990, and she did not appeal.

On November 15, 1991, the RO received a statement from the 
veteran.  She said, "I would like to re-open my claim for 
disability compensation."  She enclosed a private medical 
record dated in November 1991 from a private physician, J. M. 
H., MD, which indicated that she had focal sclerosis and end-
stage renal disease requiring hemodialysis.

A December 1991 private medical record from Southeastern 
Dialysis Center reflects that the veteran was diagnosed with 
gastritis.

By a letter dated in February 1992, a private nurse indicated 
that the veteran had end-stage renal disease secondary to 
focal glomerulosclerosis, hypertension, and hypertensive 
cardiovascular disease.

In a March 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for kidney disease.  The veteran 
was notified of this decision in March 1992.

Private medical records dated in July 1992 from Pitt County 
Memorial Hospital reflect that the veteran was diagnosed with 
end-stage renal disease secondary to focal sclerosing 
glomerulonephritis, and underwent a cadaveric renal 
transplant on July 23, 1992.

On September 15, 1992, the RO received the veteran's claim 
for service connection for hypertension.  Later that month, 
the veteran submitted a photocopy of the first page of a 
November 1984 letter from a private physician from the 
Carolina Clinic.  In this letter, the physician indicated 
that he treated her in March 1984 after she was involved in 
an automobile accident.  He noted that a urinalysis at that 
time showed protein in her urine, and her blood pressure was 
138/78 and 150/80.  He opined that her nephrotic syndrome was 
present at the time of the automobile accident.

In September 1992, the RO received original service medical 
records, as well as duplicate copies of service medical 
records, from the veteran.  By a letter dated in March 1985, 
a doctor at Walter Reed Army Medical Center (WRAMC) indicated 
that the veteran was treated for chronic renal insufficiency 
and nephrotic syndrome secondary to focal glomerulosclerosis.  
He stated that she received an eight-week course of high dose 
prednisone "...without effect or [sic] proteinuria or renal 
function."  He noted that she had recently developed mild 
hypertension.

In a March 1993 rating decision, the RO denied service 
connection for kidney disease and hypertension.  She was 
notified of this decision in March 1993, and she appealed 
this decision.

Private medical records dated from 1995 to 1996 from J. M., 
MD, reflect treatment for back pain.  Records reflect that 
the veteran reported that she had back pain ever since an 
automobile accident in 1980.

In January 1997, the RO received private medical records from 
A. R. B., MD, reflect that the veteran was treated for 
complaints of back pain in March 1984.  She reported that she 
was involved in an automobile accident.  A subsequent note 
reflects that urinalysis revealed 3+ protein.

In April 1997, the veteran submitted additional service 
medical and personnel records which were not previously on 
file.  One of the documents included a Statement of Medical 
Examination and Duty Status, dated on October 18, 1984.  At 
that time it was determined that the nephrotic syndrome was 
incurred in the line of duty and a formal line of duty 
investigation was required.  Also submitted was a copy of a 
DD Form 261, Report of Investigation, Line of Duty and 
Misconduct Status, dated on October 18, 1984, with a date 
stamp of December 10, 1984 at the signature line.  This copy 
is of poor quality.  

This document reflects that it was determined that the 
nephritic syndrome was incurred in the line of duty.  In the 
remarks section of the form, the author indicated that the 
veteran was treated for a kidney disorder, and that a 
nephrologist Major Dr. Melton stated that the veteran's 
condition most likely existed prior to entry into the Army, 
but it could not be proven.  In an attached continuation 
sheet, the author added, "From all the evidence I have 
gathered as investigating officer it is obvious that [the 
veteran] present condition occured [sic] in the line of 
duty."  The document was signed by a lieutenant who was not 
a member of the Medical Corps. 

In June 1997, the Social Security Administration (SSA) 
determined that the veteran was disabled due to nephrotic 
syndrome in June 1984.

In September 1997, the Board remanded the veteran's claims 
for service connection for kidney disease and hypertension.

At an April 1998 VA examination, the examiner indicated that 
he had reviewed the veteran's claims file and medical 
records.  The veteran's blood pressure was 150/100, and later 
140/100.  He indicated that the available medical records did 
not reflect that the veteran had any problem with her blood 
pressure or urinary tract prior to service.  He noted that 
the veteran's symptoms started after she received 
immunizations, and opined that it was possible that the 
injections stimulated an allergic reaction, which resulted in 
kidney damage.  He said he did not think that Prednisone 
caused her kidney problems.  He opined that the veteran's 
kidney damage resulted in hypertension, and added that kidney 
problems could result in hypertension and that the reverse 
was also true.  He opined that there was a cause and effect 
relationship between the veteran's kidney disease and 
hypertension.  The diagnoses were arterial hypertension, 
nephrotic syndrome with early renal insufficiency, status 
post renal transplant, diabetes mellitus secondary to use of 
steroids for treatment of a kidney problem, and status post 
renal transplant.

In a September 1998 rating decision, the RO established 
service connection for nephrotic syndrome, secondary to focal 
and segmental glomerulosclerosis, with anterior 
nephrosclerosis and tubulointerstitial fibrosis, status post 
transplant, with hypertension, effective November 15, 1991.  
The RO rated this disability as 30 percent disabling.

In multiple subsequent statements, the veteran essentially 
asserted that service connection for kidney disease and 
hypertension should be effective from the date of separation 
from service.  She contended that she was totally disabled 
due to nephrotic syndrome since 1984.

By a letter dated in December 1998, the veteran claimed 
service connection for a heart disability due to kidney 
disease.

On February 26, 1999, the RO received the veteran's claim for 
service connection for gastritis, reflux disease, and an 
ulcer.

A February 1999 private medical record from R. K. D., MD, 
reflects that since her renal transplant, the veteran's serum 
creatinine had ranged from 1.4 to 1.8.  She had problems with 
recurrent urinary tract infections.  She was currently 
without complaints pertaining to her transplant kidney and 
denied dysuria or urinary frequency.  She complained of 
diffuse myalgias and recurrent headaches.  The diagnostic 
assessment was status post renal transplant in July 1992, 
hypertension, well controlled, diabetes mellitus, history of 
polymyalgia rheumatica with current symptoms of severe aches 
and pains, status post total abdominal hysterectomy, and 
peripheral neuropathy, possibly related to disc disease by 
history.  An April 1999 note reflects that the veteran had 
been hospitalized for a subcutaneous abscess near her 
transplant incision.

At a March 1999 VA examination performed for VA by QTC 
medical services by a urologist, the veteran complained of 
urinary frequency.  She said she had several urinary tract 
infections and was incontinent and used eight pads per day.  
The diagnosis was by history, nephrotic syndrome, focal and 
segmental glomerulosclerosis, nephrosclerosis and 
tubulointerstitial fibrosis status post transplant.  
Subsequent communications reflect that QTC mistakenly sent 
the veteran to this urologist for an examination of her 
kidney disease.

A March 1999 kidney ultrasound revealed that the native 
kidneys were small and demonstrated increased echogenicity 
consistent with chronic renal failure.  The right pelvic 
transplant kidney was normal.  There was no evidence of 
hydronephrosis.  A Doppler evaluation demonstrated normal 
arterial and venous flow.

At a March 1999 examination performed for VA by QTC medical 
services to evaluate the veteran's hypertension, her blood 
pressure was 165/98 sitting, 150/96 standing, and 158/100 
lying.  The diagnosis was hypertension.

By a letter dated in June 1999, a private physician, A. H., 
MD, a nephrologist, indicated that he examined the veteran.  
He indicated that the veteran was generally feeling fine.  
There was no history of lethargy or weakness, no frequency, 
and no incontinence.  She had no catheter.  On physical 
examination her blood pressure was 138/94, which is Stage I 
diastolic.  There was no edema and no jaundice.  The veteran 
was not on dialysis and was status post renal transplant.  
There was no functioning fistula.  On examination, there was 
no guarding, tenderness, rigidity or masses, and there was no 
tenderness of her renal allograft.  In general she appeared 
to be in stable condition.  The diagnoses were hypertension, 
status post renal allograft, overweight, history of 
fibrositis, and diabetes mellitus.

A June 1999 private medical record from J. C. H., Jr., MD, 
reflects that the veteran was diagnosed with mild 
degenerative disc disease of the lumbar spine.

In September 1999, the RO received a statement from the 
veteran dated in February 1998, in which she claimed service 
connection for ulcers, gastritis, and gastroesophageal reflux 
disease, dating back to 1990.  She contended that these 
conditions were due to dialysis and kidney disease.

In a January 2000 rating decision, the RO granted service 
connection for hypertension (rated 10 percent), effective 
November 15, 1991, and granted service connection for a total 
abdominal hysterectomy, effective September 24, 1998.

By a letter dated in September 2000, Dr. D. stated that the 
veteran had been doing well with her kidney transplant since 
1992.

At a January 2001 examination performed by QTC to evaluate 
the veteran's diabetes mellitus, the veteran complained of 
bladder dysfunction.  She urinated about 8 to 10 times a day 
and 3 to 5 times per night with pain and difficulty starting 
urine at times.  She had incontinence and used 5 to 6 pads 
per day.  The pertinent diagnosis was urinary incontinence 
with urinary frequency secondary to kidney disorder, renal 
transplant secondary to diabetes.

At a November 2001 examination performed by QTC to evaluate 
the veteran's eyes, her visual acuity without glasses was 
20/25 in the right eye, and 20/25 in the left eye.  Her best 
corrected visual acuity was 20/25+2 in each eye.  Goldman 
visual fields were done and were full and normal.  The 
examiner opined that the veteran had done remarkably well 
considering that at one time she was legally blind due to 
hypertensive retinopathy prior to her kidney transplant.  She 
was a long-term user of prednisone and this could be the 
cause of very early and minimal lens changes (early 
cataract).

In a December 2001 rating decision, the RO, in pertinent 
part, assigned a 100 percent rating for nephrotic syndrome, 
effective November 15, 1991, with a 60 percent rating 
effective September 1, 1994, granted service connection for a 
total abdominal hysterectomy, effective November 15, 1991, 
granted service connection for hypertensive cardiomyopathy 
with history of malignant hypertension, effective November 
15, 1991, granted service connection for hypertension (rated 
10 percent), effective June 15, 1995, granted service 
connection for urinary incontinence with urinary frequency, 
effective March 19, 1999, granted service connection for 
diabetes mellitus, effective September 23, 1997, and granted 
a TDIU rating, effective June 15, 1995.  In this decision, 
the RO also determined that there was no CUE in the May 1985 
decision which denied service connection for nephrotic 
syndrome.

At a May 2002 examination performed for VA by QTC, the 
veteran's blood pressure was 146/78 sitting, 138/82 standing, 
and 131/63 lying.

In a January 2003 rating decision, in pertinent part, the RO 
established service connection for early cataracts secondary 
to long-term use of prednisone with history of hypertensive 
retinopathy (rated 0 percent).

A January 2003 Medical Statement for Consideration of Aid and 
Attendance or Housebound Benefit was completed by J. C., MD.  
He diagnosed degenerative disc disease - multiple levels, 
status post renal transplant, diabetes mellitus, Type II, 
degenerative joint disease of the right shoulder, and 
neuropathy.  He indicated that her prognosis was fair.  He 
noted that she used crutches and a scooter.  He said she was 
unable to leave home without assistance from another, she 
could feed herself and perform toilet functions without 
assistance, and she could not bathe or dress without 
assistance from another.

At an April 2003 VA examination performed for VA by QTC, the 
veteran reported that she had nocturia and some mild urinary 
incontinence, but did not describe this as a big problem for 
her.  She denied gross hematuria.  On examination, her blood 
pressure was 130/76.  There was no bruit heard over the 
transplant, and the transplant was nontender in the right 
lower quadrant.  Diagnostic impressions were stable renal 
transplant by history, hypertension, well-controlled, 
obesity, non-insulin-dependent diabetes mellitus, chronic 
pain syndrome, status post cholecystectomy, and status post 
hysterectomy.  The examiner noted that the veteran had normal 
renal function.  Laboratory reports revealed that there was 
no proteinuria, and her creatinine was 1.5, which was well 
within the range of her previous studies.

In an April 2003 rating decision, the RO established service 
connection for gastric reflux disease (rated 10 percent), 
effective November 19, 2002.

By a statement dated in July 2003, the veteran said she had 
gastric reflux since 1999, and applied for service connection 
for the condition in April 2001. In an April 2004 rating 
decision, the RO assigned an effective date of February 26, 
1999 for the grant of gastric reflux disease.

By a statement dated in May 2004, the veteran contended that 
she incurred gastric reflux in 1997.

At a November 2004 Board videoconference hearing, the veteran 
essentially reiterated many of her previous assertions.

Analysis

Many of the veteran's claims are for entitlement to an 
earlier effective date for the  grant of service connection 
for multiple disabilities.  Governing law and regulation 
provide that the effective date for an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2) (2004).

Claimed CUE in a May 1985 Rating Decision Which Denied 
Service Connection for Nephrotic Syndrome 

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004); 
Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001); Pierce v. 
Principi, 240 F.3rd 1348 (Fed. Cir. 2001); Baldwin v. West, 
13 Vet. App. 1 (1999) and 15 Vet. App. 302 (2001).

In its decisions dated in May 1985 and December 1985, the RO 
denied service connection for nephrotic syndrome.  The 
veteran did not appeal these decisions, and thus they are 
final in the absence of CUE.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302 
(2004).

The veteran contends that there was CUE in the May 1985 RO 
decision because an October 1984 line of duty investigation 
report was not in the claims file, and therefore the correct 
facts were not considered by the RO when it made its May 1985 
decision.  She essentially contends that if the RO had 
considered this document at that time, it would have awarded 
service connection for nephrotic syndrome.  

The basic provisions of the law on service connection at the 
time of the May 1985 adverse RO determination, as pertinent 
to this case, are the same as they are today. Service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
nephritis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Evidence on file at the time of the May 1985 RO decision 
included the veteran's service medical records from her 1984-
1985 service.  Such service medical records include the 
medical evaluation board report, the transcript of her PEB 
hearing, the PEB report, and hospital records.  These show 
that the veteran began to feel ill within two weeks of 
entering service, proteinuria was noted shortly thereafter, 
and that a kidney disorder was diagnosed within a month.  At 
that time, the veteran reported that she had proteinuria 
prior to service.  A renal biopsy showed focal and segmental 
glomerulosclerosis, etiology undetermined.  It was noted that 
the biopsy findings could be interpreted as consistent with 
toxic nephropathy, but no evidence of toxin exposure was 
identified either by history or laboratory findings.  At the 
time of the 1985 RO decision, there was no medical evidence 
linking chronic nephrotic syndrome with the veteran's active 
duty for training.

The October 1984 line of duty report was not in the claims 
file in May 1985.  However, this facts means that the record 
was incomplete not necessarily that it was incorrect.  The 
evidence still must show that had the document been of record 
at the time of the May 1985 decision it would have manifestly 
changed the outcome of that determination.  In this regard 
the determination in the military as to whether a disease was 
incurred in or aggravated during service lies primarily 
within the authority of a PEB.  Here the October 1984 line of 
duty determination was made by a person who was not a member 
of the Army Medical Corps.  The fact remains that the Medical 
Evaluation Board (MEB) report, dated in September 1984, and 
the PEB report, dated in January 1985, concluded otherwise, 
and were in the claims file at the time of the May 1985 RO 
decision.  The MEB report and PEB report evaluated all the 
evidence, including the investigation report, and concluded 
that the veteran's kidney disorder existed prior to service 
and was not aggravated by service.  The RO made a similar 
finding in its May 1985 decision.  One reasonable 
interpretation of the evidence then available would be that 
the kidney disorder existed prior to service, and that the 
increase in symptoms was merely the natural progression of 
the disease.  

The RO did not ignore the law when it denied the claim in 
1985, and the correct facts as they were known at the time 
were before the RO.  A reasonable adjudicator could have 
concluded from the evidence available in 1985 that the 
nephrotic syndrome existed prior to service and was not 
aggravated by service.

Moreover, any argument to the effect that the RO improperly 
weighed the evidence at the time of the 1985 rating decision 
can never meet the standard of CUE.  Considering the evidence 
available at the time of the 1985 RO decision, and then-
existing legal authority on service connection, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that service connection should have been 
granted for nephrotic syndrome.  The file shows that the RO 
properly considered the evidence when making its 1985 
decision.  There was no undebatable error of law that would 
have manifestly changed the outcome, and the Board finds no 
CUE in the 1985 RO decision.  Thus, CUE in the May 1985 
decision is not shown and that decision is final.

Entitlement to an Earlier Effective Date for the Grant of 
Service Connection for 
Nephrotic Syndrome

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002); 38 C.F.R.§ 3.400 (b)(2)(i) (2004).  If 
the grant is based on a claim which has been finally denied 
and subsequently reopened by the submission of new and 
material evidence, the effective date is the date of receipt 
of the new claim, or the day entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 
(q), (r) (2004); Sears v. Principi, 16 Vet. App. 244 (2002).

The veteran essentially contends that service connection 
should have been granted for nephrotic syndrome effective the 
day after separation from service, since the condition was 
incurred in service.  Her original claim for nephrotic 
syndrome was denied in a May 1985 rating decision.  The file 
shows she was properly notified of the denial, and she failed 
to appeal.  She also did not appeal the December 1985 or 
January 1990 rating decisions which denied service connection 
for nephrotic syndrome, even though she was properly notified 
of these decisions.  Thus the January 1990 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for service connection for nephrotic 
syndrome may be no earlier than the date the application to 
reopen the claim was received by the VA on November 15, 1991.

For the foregoing reasons, the Board finds that the RO 
assigned the correct effective date of November 15, 1991 for 
service connection for nephrotic syndrome.  The preponderance 
of the evidence is against the claim for an earlier effective 
date for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to an Earlier Effective Date for the Grant of 
Service Connection for 
Hypertensive Cardiomyopathy with History of Malignant 
Hypertension 

The veteran contends that an effective date prior to November 
15, 1991 should be assigned for the grant of service 
connection for hypertensive cardiomyopathy with history of 
malignant hypertension.

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155 
(2004); Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA 
should broadly interpret submissions from a veteran, it is 
not required to conjure up issues not specifically raised.  
Brannon v. West, 12 Vet. App. 32 (1998).  Treatment records 
do not constitute informal claims when service connection has 
not yet been established for the condition.  38 C.F.R. § 
3.157 (2004); Lalonde, supra.  

The veteran's first specific claim for service connection for 
hypertension or a heart disorder was received on September 
15, 1992.  The RO considered the claim for the nephrotic 
syndrome received on November 15, 1991 as including a claim 
for the cardiac disorders.  Subsequently, the RO granted 
service connection for hypertensive cardiomyopathy with 
history of malignant hypertension assigned and correctly 
assigned an effective date of November 15, 1991, the date of 
receipt of claim

The Board can find no earlier formal or informal application 
claim for service connection for a heart condition or 
hypertension, prior to the veteran's September 1992 
statement, and thus an earlier effective date for service 
connection is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

The preponderance of the evidence is against the claim for an 
effective date earlier than November 15, 1991, for the award 
of service connection for hypertensive cardiomyopathy with 
history of malignant hypertension.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to an Earlier Effective Date for the Grant of 
Service Connection for 
Gastric Reflux Disease 

The veteran contends that an effective date prior to February 
26, 1999 should be assigned for the grant of service 
connection for gastric reflux disease.  In this regard, the 
Board notes that the RO previously assigned an effective date 
of November 19, 2002, for the award of service connection for 
this condition, and subsequently granted an earlier effective 
date of February 26, 1999.  The veteran's first claim for 
service connection for gastric reflux disease was received on 
February 26, 1999.

The Board can find no earlier formal or informal application 
claim for service connection for gastric reflux disease, 
prior to the veteran's February 1999 statement, and thus an 
earlier effective date for service connection is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

The preponderance of the evidence is against the claim for an 
effective date earlier than February 26, 1999, for the award 
of service connection for gastric reflux disease.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Higher Rating for Nephrotic Syndrome

The veteran contends that her service-connected nephrotic 
syndrome is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected nephrotic syndrome, status 
post renal transplant, was rated 100 percent disabling from 
November 15, 1991, and has been rated 60 percent disabling 
since September 1, 1994.

The provisions of 38 C.F.R. § 4.115 involving the 
genitourinary system were revised, effective February 17, 
1994.  The new rating criteria may only be applied to the 
period of time after their effective date. VAOPGCPREC 3-2000.

Because the veteran's renal disease (nephrotic syndrome) 
involves residuals of a kidney transplant, the disability may 
be rated under Diagnostic Code 7531.  Under the old criteria 
of this Code, a 100 percent rating is assigned for two years 
following transplant surgery, and thereafter residual 
symptoms are rated under Diagnostic Code 7500, with a minimal 
rating of 30 percent.  38 C.F.R. § 4.115, Diagnostic Code 
7531 (1993).

Under the old rating criteria of Diagnostic Code 7500, the 
removal of one kidney with nephritis, infection or pathology 
of the other is rated 100 percent when severe, 60 percent 
when mild to moderate, and 30 percent when there is absence 
of one but the other is functioning normally.  38 C.F.R. 
§ 4.115, Diagnostic Code 7500 (1993).

Under the revised rating criteria which became effective on 
February 17, 1994,
100 percent rating is assigned for at least one year 
following the transplant surgery and, thereafter, rates the 
disability on residuals of renal dysfunction, with a minimum 
rating of 30 percent assigned.  The criteria for rating renal 
dysfunction include consideration of the degree of disability 
attributable to hypertension.  The Board notes that the 
veteran is already service-connected for hypertension, and is 
rated separately for that condition.  38 C.F.R. § 4.115a, 
Diagnostic Code 7531 (2004).

Under the revised rating criteria which became effective on 
February 17, 1994, renal dysfunction is rated 60 percent when 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following:  persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a 
(2004).  

The evidence shows the veteran had end stage renal disease in 
the early 1990s, and that she received a kidney transplant in 
July 1992.  Since that time she has had good kidney function.  
A February 1999 private medical record from Dr. D. reflects 
that since her renal transplant, the veteran's serum 
creatinine had ranged from 1.4 to 1.8.  A March 1999 kidney 
ultrasound revealed that the native kidneys were small and 
demonstrated increased echogenicity consistent with chronic 
renal failure.  The right pelvic transplant kidney was 
normal.  There was no evidence of hydronephrosis.  A Doppler 
evaluation demonstrated normal arterial and venous flow.  At 
an April 2003 VA examination, the veteran's creatinine was 
1.5, and renal function was normal.

The Board finds that a rating higher than 60 percent is not 
warranted for service-connected nephrotic syndrome, status 
post renal transplant, under either the old or new criteria, 
as the evidence does not show that the condition is severe, 
and does not show that there is persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

This is an initial rating case, on the granting of service 
connection.  After the initial 100 percent rating, effective 
from November 1991 to September 1994, the Board finds that 
there are no distinct periods of time, during which the 
kidney condition was more or less than 60 percent disabling, 
and thus it is to be rated 100 percent from the date of 
service connection until September 1, 1994, and then 
continuously 60 percent since that date.  Fenderson, supra.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for nephrotic syndrome.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to a Higher Rating for Hypertension 

The veteran's service-connected hypertension has been rated 
as 10 percent disabling by the RO.  

Diagnostic Code 7101 governs hypertension.  A 10 percent 
rating is warranted where diastolic pressure is predominately 
100 or more, or systolic pressure is predominately 160 or 
more, or where the individual has a history of diastolic 
pressure predominately 100 or more and requires continuous 
medication for control. A 20 percent rating is warranted 
where diastolic pressure is predominately 110 or more, or 
systolic pressure is predominately 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2004).

Clinical records covering the time period from January 1998 
to the present do not show that diastolic pressure is 
predominately 110 or more, or systolic pressure is 
predominately 200 or more.  Thus, the criteria for a higher 
rating have not been met.  The 10 percent rating is the 
highest rating warranted for the appeal period and staged 
rating are not deemed appropriate.  Fenderson, supra.

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for hypertension at any time 
during the time relevant to this appeal. Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Higher Rating for Cataracts

Cataracts are to be rated based on impairment of vision and 
aphakia.  38 C.F.R. § 4.84a, including Diagnostic Codes 6027, 
6028 (2004).

After reviewing the evidence of record, the Board finds that 
the service-connected pre-operative cataracts are shown to be 
currently manifested by a visual acuity of 
20/25 in the right eye, and 20/25 in the left eye.  Her best 
corrected visual acuity is 20/25+2 in each eye.  This 
impairment corresponds to a 0 percent rating.  Accordingly, 
the recorded clinical findings do not show that the eye 
disability meets the schedular criteria for a higher rating.  
38 C.F.R. § 4.84a, including Diagnostic Codes 6027, 6028 
(2004).

In light of the foregoing, the Board finds that the claim for 
a higher rating in excess of 0 percent for the service-
connected cataracts is denied.  The 0 percent rating is the 
highest rating warranted for the appeal period and staged 
rating are not deemed appropriate.  Fenderson, supra.

The preponderance of the evidence is against the claim. Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Specially Adapted Housing Assistance or a 
Special Home Adaptation Grant

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2004).  
The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2004).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if she has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2004).

The veteran has no service-connected disabilities of the 
lower extremities, and no service-connected disabilities 
which result in the loss, or loss of use, of the lower 
extremities.  Records reflect that she has a non-service-
connected back disability, which may not be considered when 
determining entitlement to this benefit.  There is no loss of 
use of the lower extremities, within the meaning of these 
particular benefits, due to service-connected disabilities.  
Moreover, the veteran does not have compensation based on 
permanent and total service-connected disability which is due 
to blindness in both eyes with 5/200 visual acuity or less; 
or which includes the anatomical loss or loss of use of both 
hands.  

The Board finds that the criteria for these benefits are not 
met.  The preponderance of the evidence is against this 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

Entitlement to a Temporary Total Hospital Rating Based on 
Hospitalization at Wilson Memorial Hospital from September 5, 
1990 to September 14, 1990

The veteran claims entitlement to temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for the period 
from September 5, 1990 through September 14, 1990. 

In pertinent part, 38 C.F.R. § 4.29 permits a temporary total 
compensation rating when a service-connected disability has 
required hospital treatment for a period in excess of 21 
days.  The only service-connected disability which was 
treated during the period in question is total abdominal 
hysterectomy.

During the period from September 5, 1990 through September 
14, 1990, the veteran did not require hospital treatment in 
excess of 21 days for her service-connected total abdominal 
hysterectomy.  Thus she does not meet the legal criteria for 
a temporary total hospitalization rating under 38 C.F.R. § 
4.29 for this period.  As the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra (2004).

SMC

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2004).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance:  Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2004).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  

Permanently housebound means the veteran is substantially 
confined, as a direct result of service-connected 
disabilities, to his dwelling or the immediate premises (or, 
if institutionalized, to the ward or clinical areas), and it 
is reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2004).

The veteran is service-connected for nephrotic syndrome, 
status post renal transplant (rated 60 percent), urinary 
incontinence with urinary frequency (rated 60 percent), 
hypertensive cardiomyopathy with history of malignant 
hypertension (rated 30 percent), total abdominal hysterectomy 
(rated 30 percent), diabetes mellitus (rated 20 percent), 
hypertension (rated 10 percent), gastric reflux disease due 
to steroid medication (rated 10 percent), residual scars from 
shunt placement (rated 0 percent), and early cataracts due to 
long-term use of prednisone with history of hypertensive 
retinopathy (rated 0 percent).  Her combined service-
connected disability rating is 100 percent, and she is also 
in receipt of special monthly compensation based on loss of 
use of a creative organ.

The medical evidence demonstrates that the veteran has 
significant disability due to non-service-connected 
orthopedic disabilities.

There is no credible evidence to show that she is so helpless 
as to be in need of regular aid and attendance solely as a 
result of her service-connected disabilities.  While her 
service-connected disabilities clearly affect her daily 
living, they have not been shown to have rendered her so 
helpless as to require regular assistance of another.  The 
medical opinion by Dr. C. relates much of her impairment to 
non-service-connected disabilities, including degenerative 
disc disease and degenerative joint disease.  

The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14 (2004).
 
In terms of housebound benefits, the Board notes that none of 
the veteran's service-connected disabilities is rated as 100 
percent disabling.  Additionally, it is not shown that the 
veteran's service-connected disabilities restrict her to her 
dwelling or immediate premises.  Therefore, the veteran does 
not meet the requirements for a finding that she is entitled 
to housebound benefits.

The preponderance of the evidence is against the claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound. As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

The claim of CUE in a May 1985 RO decision is denied.

Entitlement to an effective date prior to November 15, 1991, 
for the grant of service connection for nephrotic syndrome is 
denied.

Entitlement to an earlier effective date prior to November 
15, 1991, for the grant of service connection for 
hypertensive cardiomyopathy with history of malignant 
hypertension, is denied.

Entitlement to an earlier effective date prior to February 
26, 1999 for the grant of service connection for gastric 
reflux disease, is denied.

Entitlement to a rating in excess of 60 percent, during the 
period since September 1, 1994, for nephrotic syndrome, is 
denied.

Entitlement to a rating in excess of 10 percent for 
hypertension, is denied.

Entitlement to a rating in excess of 0 percent for cataracts, 
is denied.

Entitlement to specially adapted housing or a special home 
adaptation benefits is denied.

Entitlement to a temporary total hospitalization rating under 
38 C.F.R. § 4.29, for the period of September 5, 1990 through 
September 14, 1990, is denied.  

Entitlement to SMC, based on a need for aid and attendance of 
another person or based on being housebound, is denied.




REMAND

With respect to the claim for secondary service connection 
for metabolic bone disease, the Board finds that additional 
development is necessary prior to appellate review.

The veteran essentially contends that she currently has a 
disability which she has variously characterized as metabolic 
bone disease, degenerative disc disease, and arthritis, which 
was caused by medication used to treat her service-connected 
kidney disorder.  In this regard, the Board notes that 
secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition. 38 C.F.R. § 3.310 (2004).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the RO sent a letter to the veteran in December 
2003, advising her of the evidence necessary to substantiate 
her claim, the Board finds that the veteran has not received 
adequate notice with respect to secondary service connection 
as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and her representative with 
adequate notice as prescribed by 38 U.S.C.A. § 5103(a) (West 
2002).  The RO should advise the veteran of what information 
and evidence she is responsible for providing, and what 
evidence VA will undertake to obtain.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
her claim for secondary service 
connection for metabolic bone disease and 
arthritis. 

After the veteran and her representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a) (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for secondary service 
connection for metabolic bone disease and 
arthritis.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


